Citation Nr: 0821837	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
PTSD.  The veteran perfected an appeal of that rating 
determination to the Board.  In a March 2006 decision, the 
Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Court issued a 
memorandum decision, set aside the Board's decision, and 
remanded the matter to the Board for further proceedings 
consistent with its decision.  

In the February 2008 memorandum decision, the Court observed 
that many of the veteran's medical reports included a 
diagnosis of major depressive disorder.  The Court noted that 
this disorder was also a potentially compensable disability 
under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Court 
further noted that it was not inclined to assess an issue 
that was neither raised to the Board nor briefed in the 
appeal, but maintained that the Board was required to 
consider all issues raised by the evidence of record and 
commended this matter to the Board's attention on Remand.  
The Board notes that the veteran's claim was specifically for 
service connection for PTSD.  The rating decision on appeal 
only addressed service connection for PTSD, not any acquired 
psychiatric disorder.  Likewise, the notice of disagreement 
and substantive appeal only identified PTSD as the issue.  
Entitlement to service connection for major depressive 
disorder has not been claimed by the veteran or his 
representative, nor was any argument on such an issue made 
before the Court, or to the Board following the Court's 
remand.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
noted that the "factual basis" of a veteran's claim for 
service connection is the veteran's underlying disease or 
injury, rather than the symptoms of that disease or injury.  
Major depressive disorder is a distinct disease from PTSD 
(see 38 C.F.R. § 4.130 and Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV)), and 
entitlement to service connection for such disorder has not 
been claimed by the veteran or his representative.  Moreover, 
the mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek disability 
benefits.  Brannon v. West, 12 Vet. App. 32, 35, (1998); see 
also 38 C.F.R. § 3.155(a) (2007).  

The Board notes the Court's citation to Robinson v. 
Mansfield, 21 Vet. App. 545, 553 (2008).  However, that case 
addresses theories of entitlement that need to be considered 
on a claim for service connection for a disability, such as 
direct service connection versus secondary service 
connection, when raised by the claimant or the record.  In 
the instant case, major depressive disorder is not a 
different theory of entitlement for the same disability; 
rather, it is different disease altogether.  

Thus, although it appears the veteran and his representative 
have not indicated an intent to claim service connection for 
major depressive disorder, in light of the Court's reference 
to this matter, such matter is REFERRED to the RO for 
clarification as to whether the veteran is, in fact, seeking 
service connection for 
this disorder, and if so, for the RO to take appropriate 
action.

In addition, August 2007 correspondence the veteran appears 
to be raising claims for multiple conditions.  While several 
of those conditions were adjudicated in an October 2007 
decision, claims for lung disease, hyperventilation and heart 
disease were not.  These matters are REFERRED to the RO for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the memorandum decision, the Court noted that the veteran 
reported that he served on supply boats en route from Okinawa 
and the Philippines to Vietnam and that his claimed stressor 
is the peril he experienced in a storm during one of those 
sea voyages.  The Court observed that the veteran's service 
records confirmed that he was stationed in Okinawa and 
attached to a transportation unit, and the April 2000 rating 
decision showed the RO had indicated that records showed the 
veteran was a deck hand aboard an LT120, as part of the HHC 
26th Transportation Unit in Okinawa and Southeast Asia.  The 
Court noted that the rating decision did not identify the 
records to which it referred.  The Court concluded that this 
record evidence should have initiated further inquiry by the 
Board.  The Court also briefly noted that the veteran 
reported that a supply boat he was in took sniper fire on one 
occasion going up the Snake River in Vietnam.  The Court 
contended that unit histories, morning reports, and buddy 
statements might provide further corroboration for the 
veteran's account of his claimed stressors.  Further 
evidentiary development will be conducted to verify the 
claimed stressors.  

In the memorandum decision, the Court observed that in 
reliance on letters dated in February 2004 and September 
2004, the Board found that the veteran received the requisite 
notice under the VCAA [Veterans Claims Assistance Act of 
2000].  The Court, however, found that the September 2004 
letter, which set forth the evidence required to establish 
each element of a PTSD claim, confusingly referred to a PTSD 
claim secondary to personal assault or sexual harassment.  
Another VCAA notice will be issued to the veteran absent 
reference to the evidence necessary to establish service 
connection for PTSD on the basis of personal assault or 
sexual harassment.

The Court also acknowledged the veteran's contention that the 
supplemental statement of the case issued in December 2005 
considered only the evidence obtained since the previous 
denial, and not the entire evidence of record.  The Court 
noted that given the Board's remand instruction to 
readjudicate the claim in light of all relevant evidence, the 
veteran correctly observed that he had an enforceable right 
to that type of review.  The Board will ensure that this 
instruction is carried out.  

Finally, during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  Thus, 
corrective notice addressing both of these matters should be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that sets forth the 
evidence required to establish each 
element of a PTSD claim but excludes any 
references to the evidence necessary to 
establish service connection for PTSD 
secondary to personal assault or sexual 
harassment. 

Advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.

Ask the veteran to submit any statements 
from individuals ("buddy statements") 
who can corroborate his account of his 
claimed stressors. 

2.  Determine the source of the reference 
in the April 2000 rating decision that 
"[r]ecords show the veteran was a deck 
hand aboard an LT120, as part of the HHC 
26th Transportation Unit, in Okinawa, and 
Southeast Asia."  If this reference was 
mere verbatim reference to information 
reported on by the veteran at the 
December 1999 VA examination then so 
state.  

3.  Utilize the services of the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and/or the National 
Archives and Records Administration 
(NARA) to verify the veteran's claimed 
stressors.  Specifically, verify the 
claimed stressors that while on a tug 
boat (LT120) en route from Okinawa to 
Vietnam (1) the veteran got caught in a 
typhoon that occurred in the summer of 
1967 or 1968, and (2) he was exposed to 
sniper fire going up the Snake River.  

JSRRC should also be asked to provide 
unit histories of the veteran's unit 
during the time he was in Okinawa.  
[Service records show the veteran had 
service in Okinawa from July 1967 to 
October 1968, and during such service in 
Okinawa he was assigned to HHC 2d 
Logistical Command (HHD 26th 
Transportation Battalion) in direct 
support of operations in Vietnam for the 
period from December 1967 to October 
1968.]  

If unsuccessful, request that NARA, or 
any other appropriate service department 
offices, provide the veteran's unit 
records.  The results of such requests, 
whether successful or unsuccessful, 
should be documented in the claims file, 
and the veteran informed of any negative 
results.

4.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request the veteran's complete 
service personnel records and any morning 
reports for the period of December 1967 
to October 1968.  If the records are not 
obtainable then render a specific finding 
that further efforts to obtain such 
records would be futile.

5.  Thereafter, readjudicate the claim 
based on a review of all of the evidence 
of record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



